--------------------------------------------------------------------------------

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT


by and among


INTERNATIONAL MONEY EXPRESS, INC.,


SPC INVESTORS,


MINORITY INVESTORS


and


ADDITIONAL INVESTORS THAT ARE SIGNATORIES HERETO


Dated as of July 26, 2018
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


Section 1.
Certain Definitions
2
Section 2.
Registration Rights.
6
 
2.1.
Demand Registrations.
6
 
2.2.
Piggyback Registrations.
11
 
2.3.
Allocation of Securities Included in Registration Statement.
13
 
2.4.
Registration Procedures
15
 
2.5.
Registration Expenses.
23
 
2.6.
Certain Limitations on Registration Rights
23
 
2.7.
Limitations on Sale or Distribution of Other Securities.
23
 
2.8.
No Required Sale
24
 
2.9.
Indemnification.
24
 
2.10.
Limitations on Registration of Other Securities; Representation
28
 
2.11.
No Inconsistent Agreements
29
 
2.12.
Partner Distributions
29
 
2.13.
Limitations on Registration Rights
29
Section 3.
Underwritten Offerings.
29
 
3.1.
Requested Underwritten Offerings
29
 
3.2.
Piggyback Underwritten Offerings
29
Section 4.
General.
30
 
4.1.
Adjustments Affecting Registrable Securities
30
 
4.2.
Rule 144 and Rule 144A
30
 
4.3.
Nominees for Beneficial Owners
30
 
4.4.
Amendments and Waivers
31
 
4.5.
Notices
31
 
4.6.
Successors and Assigns
32
 
4.7.
Termination
32
 
4.8.
Entire Agreement
33
 
4.9.
Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.
33
 
4.10.
Interpretation; Construction.
33
 
4.11.
Counterparts
33
 
4.12.
Severability
34
 
4.13.
Specific Enforcement
34
 
4.14.
Further Assurances
34
 
4.15.
Confidentiality
34
 
4.16.
Opt-Out Requests
35
 
4.17.
Founders Registration Rights Agreement
35




Schedule 1
Intermex Holders

Exhibit A
Joinder Agreement

 

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT, dated as of July 26, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), by and
among (i) International Money Express, Inc. (f/k/a FinTech Acquisition Corp.
II), a Delaware corporation (the “Company”), (ii) the SPC Investors (as defined
herein), (iii) the Intermex Investors (as defined herein), (iv) the Founder
Investors (as defined herein) and (v) the parties identified on the signature
pages hereto as “Additional Investors” (the Intermex Investors, the Founder
Investors, the Additional Investors and each Person who executes a Joinder
Agreement (as defined herein) and falls under clause (y) in the second paragraph
of the Joinder Agreement, collectively the “Minority Investors”), in each case,
if such Holder is a signatory to the Shareholders Agreement (as defined herein)
together with such Holder’s Permitted Transferees (as defined in the
Shareholders Agreement).


RECITALS:


WHEREAS, the Company, FinTech II Merger Sub Inc., a Delaware corporation and
wholly owned subsidiary of the Company (“Merger Sub 1”), FinTech II Merger Sub 2
LLC, a Delaware limited liability company and wholly owned subsidiary of the
Company (“Merger Sub 2”), Intermex Holdings II, Inc., a Delaware corporation
(“Intermex”), and SPC Intermex Representative LLC, a Delaware limited liability
company, have entered into an Agreement and Plan of Merger, dated December 19,
2017 (as amended from time to time on or prior to the date hereof, the “Merger
Agreement”), pursuant to which at the Closing (as defined herein) Merger Sub 1
merged (the “First Merger”) with and into Intermex with Intermex continuing as
the initial surviving entity, immediately following which the initial surviving
entity merged (the “Second Merger,” and together with the First Merger, the
“Merger”) with and into Merger Sub 2 with Merger Sub 2 continuing as the
surviving entity and a wholly owned subsidiary of the Company;


WHEREAS, Interwire Topco, LLC is the sole stockholder of Intermex and in
connection with and upon the closing of the Merger (the “Closing”), received
shares of the Company’s common stock, $0.0001 par value per share (“Common
Stock”), as a portion of the consideration paid in the Merger (the “Shares”);


WHEREAS, the SPC Investors hold a majority of the outstanding Registrable
Securities (as defined herein) and the Minority Investors hold the remainder of
the outstanding Registrable Securities and the Company has no other Registrable
Securities outstanding as of the date hereof;


WHEREAS, the Company, the SPC Investors and the Minority Investors are parties
to that certain Shareholders Agreement, dated as of the date hereof (as amended,
modified or supplemented from time to time, the “Shareholders Agreement”),
establishing and setting forth their agreement with respect to certain rights
and obligations associated with the ownership of shares of capital stock of the
Company; and


WHEREAS, in connection with the Merger, the Company has agreed to provide the
registration rights set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------



Section 1.  Certain Definitions. As used herein, the following terms shall have
the following meanings:
 
“Additional Investors” has the meaning ascribed to such term in the Preamble.


“Additional Piggyback Rights” has the meaning ascribed to such term in Section
2.2(b).


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
Person. For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
securities (the ownership of more than fifty percent (50%) of the voting
securities of an entity shall for purposes of this definition be deemed to be
“control”), by contract or otherwise. For the avoidance of doubt, neither the
Company nor any Person controlled by the Company shall be deemed to be an
Affiliate of any Holder.


“Agreement” has the meaning ascribed to such term in the Preamble.


“automatic shelf registration statement” has the meaning ascribed to such term
in Section 2.4.


“Board” means the Board of Directors of the Company.


“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.


“Claims” has the meaning ascribed to such term in Section 2.9(a).


“Common Stock” means all shares existing or hereafter authorized of any class of
common stock of the Company and any and all securities of any kind whatsoever
which may be issued after the date hereof in respect of, or in exchange for,
such shares of common stock of the Company pursuant to a merger, consolidation,
stock split, stock dividend or recapitalization of the Company or otherwise.


“Common Stock Equivalents” means, with respect to the Company, all options,
warrants and other securities convertible into, or exchangeable or exercisable
for (at any time or upon the occurrence of any event or contingency and without
regard to any vesting or other conditions to which such securities may be
subject), shares of Common Stock or other equity securities of the Company
(including any note or debt security convertible into or exchangeable for shares
of Common Stock or other equity securities of the Company).


“Company” has the meaning ascribed to such term in the Preamble and, for
purposes of this Agreement, such term shall include any Subsidiary or parent
company of International Money Express, Inc. and any successor to International
Money Express, Inc.


“Confidential Information” has the meaning ascribed to such term in Section
4.14.
 
2

--------------------------------------------------------------------------------



“Demand Exercise Notice” has the meaning ascribed to such term in Section
2.1(a)(i).


“Demand Registration” has the meaning ascribed to such term in Section
2.1(a)(i).


“Demand Registration Period” has the meaning ascribed to such term in Section
2.1(a)(i).


“Demand Registration Request” has the meaning ascribed to such term in Section
2.1(a)(i).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC issued under such Act, as they may from time to
time be in effect.


“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Section 2, including: (i) SEC, stock exchange,
FINRA and all other registration and filing fees and all listing fees and fees
with respect to the inclusion of securities on the Nasdaq or on any other U.S.
or non-U.S. securities market on which the Registrable Securities are listed or
quoted, (ii) fees and expenses of compliance with state securities or “blue sky”
laws of any state or jurisdiction of the United States or compliance with the
securities laws of foreign jurisdictions and in connection with the preparation
of a “blue sky” survey, including reasonable fees and expenses of outside “blue
sky” counsel and securities counsel in foreign jurisdictions, (iii) word
processing, printing and copying expenses, (iv) messenger and delivery expenses,
(v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration or underwritten offering, the reasonable fees and disbursements of
one counsel for the Initiating Holder and one counsel for all other
Participating Holder(s) collectively (selected by the holders of a majority of
the Registrable Securities held by such other Participating Holder(s)), together
in each case with any local counsel, provided that expenses payable by the
Company pursuant to this clause (vii) shall not exceed (1) $150,000 for the
first registration pursuant to this Agreement and (2) $100,000 for each
subsequent registration, (viii) fees and disbursements of all independent public
accountants (including the expenses of any opinion and/or audit/review and/or
“comfort” letter and updates thereof) and fees and expenses of other Persons,
including special experts, retained by the Company, (ix) fees and expenses
payable to a Qualified Independent Underwriter (but expressly excluding any
underwriting discounts and commissions), (x) fees and expenses of any transfer
agent or custodian, (xi) any other fees and disbursements of underwriters, if
any, customarily paid by issuers or sellers of securities, including reasonable
fees and expenses of counsel for the underwriters in connection with any filing
with or review by FINRA (but expressly excluding any underwriting discounts and
commissions) and (xii) rating agency fees and expenses.


“FINRA” means the Financial Industry Regulatory Authority, Inc.


“Founders” means FinTech Investor Holdings II, LLC, Cantor Fitzgerald Co.,
Daniel G. Cohen, Betsy Z. Cohen, DGC Family FinTech Trust, Swarthmore Trust of
2016, Hepco Family Trust, Cohen and Company LLC, Cohen Sponsor Interests II,
LLC, James J. McEntee, III, Plamen Mitrikov, Shami Patel and Jeremy Kuiper.


“Founder Investors” means (i) the Founders, (ii) any general or limited
partnership, corporation or limited liability company having as a general
partner, controlling equity holder or managing member (whether directly or
indirectly) a Person who is a member of the parties to the Founders Registration
Rights Agreement or an Affiliate of any such Person and (iii) any successor or
permitted assign or transferee of any of the foregoing; provided, that for the
avoidance of doubt, for purposes of this definition neither “Founder Investor”
nor any Affiliate thereof shall include any portfolio company of the Founders or
any of its Affiliates.
 
3

--------------------------------------------------------------------------------



“Founders Registration Rights Agreement” means the registration rights agreement
dated as of January 19, 2017, by and among the Company, FinTech Investor
Holdings II, LLC, Cantor Fitzgerald Co. and the other parties named therein.


“Holder” or “Holders” means (1) any Person who is a signatory to this Agreement
or (2) any permitted transferee of Registrable Securities to whom any Person who
is a signatory to this Agreement shall assign or transfer any rights hereunder,
provided that such transferee has agreed in writing to be bound by the terms of
this Agreement in respect of such Registrable Securities.


“Initiating Holders” has the meaning ascribed to such term in Section 2.1(a)(i).


“Intermex” has the meaning ascribed to such term in the recitals.


“Intermex Holders” means each holder on Schedule 1 attached hereto.


“Intermex Investors” means (i) the Intermex Holders, (ii) any general or limited
partnership, corporation or limited liability company having as a general
partner, controlling equity holder or managing member (whether directly or
indirectly) a Person who is a member of certain former stockholders of Intermex
Holdings II, Inc. or an Affiliate of any such Person and (iv) any successor or
permitted assign or transferee of any of the foregoing.


“Joinder Agreement” means a writing in the form set forth in Exhibit A hereto
whereby a Permitted Transferee (as defined under the Shareholders Agreement) or
new Holder of Registrable Securities becomes a party to, and agrees to be bound,
to the same extent as its transferor, as applicable, by the terms of this
Agreement.


“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.


“Manager” has the meaning ascribed to such term in Section 2.1(c).


“Minimum Threshold” means $25.0 million.


“Opt-Out Request” has the meaning ascribed to such term in Section 4.15.


“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any offering of Registrable Securities pursuant to
Section 2.1 or Section 2.2.


“Partner Distribution” has the meaning ascribed to such term in Section
2.1(a)(iii).
 
4

--------------------------------------------------------------------------------



“Person” means any individual, firm, corporation, company, limited liability
company, partnership, trust, joint stock company, business trust, incorporated
or unincorporated association, joint venture, governmental authority or other
legal entity of any nature whatsoever.


“Piggyback Notice” has the meaning ascribed to such term in Section 2.2(a).


“Piggyback Shares” has the meaning ascribed to such term in Section 2.3(a)(iii).


“Postponement Period” has the meaning ascribed to such term in Section 2.1(b).


“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of FINRA Rule 5121.


“Registrable Securities” means (a) any shares of Common Stock held by the
Holders at any time (including those held as a result of, or issuable upon, the
conversion or exercise of Common Stock Equivalents), whether now owned or
acquired by the Holders at a later time, (b) any shares of Common Stock issued
or issuable, directly or indirectly, in exchange for or with respect to the
Common Stock referenced in clause (a) above by way of stock dividend, stock
split or combination of shares or in connection with a reclassification,
recapitalization, merger, share exchange, consolidation or other reorganization
and (c) any securities issued in replacement of or exchange for any securities
described in clause (a) or (b) above. For purposes of this Agreement, a Person
will be deemed to be a holder of Registrable Securities whenever such Person has
the right to acquire, directly or indirectly, such Registrable Securities
(including upon conversion, exercise or exchange of any equity interests but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person
shall not be required to convert, exercise or exchange such equity interests (or
otherwise acquire such Registrable Securities) to participate in any registered
offering hereunder until the closing of such offering. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (A) a registration statement with respect to the sale of such securities
shall have been declared effective under the Securities Act and such securities
shall have been disposed of in accordance with such registration statement, (B)
such securities shall have been disposed of in compliance with the requirements
of Rule 144, (C) such securities have been sold in a public offering of
securities or (D) such securities have ceased to be outstanding.


“Rule 144” and “Rule 144A” have the meaning ascribed to such term in Section
4.2.


“SEC” means the U.S. Securities and Exchange Commission or such other federal
agency which at such time administers the Securities Act.


“Section 2.3(a) Sale Number” has the meaning ascribed to such term in Section
2.3(a).


“Section 2.3(b) Sale Number” has the meaning ascribed to such term in Section
2.3(b).


“Section 2.3(c) Sale Number” has the meaning ascribed to such term in Section
2.3(c).


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC issued under such Act, as they may from time to time be
in effect.
 
5

--------------------------------------------------------------------------------



“Shareholders Agreement” has the meaning ascribed to such term in the Recitals.


“Shelf Registrable Securities” has the meaning ascribed to such term in Section
2.1(e).


“Shelf Registration Statement” has the meaning ascribed to such term in Section
2.1(e).


“Shelf Underwriting” has the meaning ascribed to such term in Section 2.1(e).


“Shelf Underwriting Notice” has the meaning ascribed to such term in Section
2.1(e).


“Shelf Underwriting Request” has the meaning ascribed to such term in Section
2.1(e).


“Significant Minority Investor” has the meaning ascribed to such term in Section
2.1(f).


“SPC” means SPC Intermex, LP, a Delaware limited partnership.


“SPC Investors” means (i) SPC, (ii) any general or limited partnership,
corporation or limited liability company having as a general partner,
controlling equity holder or managing member (whether directly or indirectly) a
Person who is a member of SPC or an Affiliate of any such Person and (iii) any
successor or permitted assign or transferee of any of the foregoing; provided,
that for the avoidance of doubt, for purposes of this definition neither “SPC
Investor” nor any Affiliate thereof shall include any portfolio company of SPC
or any of its Affiliates.


“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof.


“Underwritten Block Trade” has the meaning ascribed to such term in Section
2.1(f).


“Valid Business Reason” has the meaning ascribed to such term in Section 2.1(b).


“WKSI” means a “well-known seasoned issuer” (as defined in Rule 405 of the
Securities Act).


Section 2.  Registration Rights.


2.1.          Demand Registrations.


(a)          (i)          At any time that a Shelf Registration Statement
provided for in Section 2.1(e) is not available for use by the Holders following
such Shelf Registration Statement being declared effective by the SEC (a “Demand
Registration Period”), subject to this Section 2.1(a) and Sections 2.1(b) and
2.3, at any time and from time to time during such Demand Registration Period,
(i) each SPC Investor, and (ii) following the fifteen (15) month anniversary of
the date hereof, each Founder Investor, shall have the right to require the
Company to effect one or more registration statements under the Securities Act
covering all or any part (subject to the Minimum Threshold) of its and its
Affiliates’ Registrable Securities by delivering a written request therefor to
the Company specifying the number of Registrable Securities to be included in
such registration and the intended method of distribution thereof. Any such
request by any SPC Investor or Founder Investor pursuant to this Section
2.1(a)(i) is referred to herein as a “Demand Registration Request,” and the
registration so requested is referred to herein as a “Demand Registration” (with
respect to any Demand Registration, the SPC Investor(s) or Founder Investor(s)
making such demand for registration being referred to as the “Initiating
Holders”). Subject to Section 2.1(b), the SPC Investors and Founder Investors
shall be entitled to request (and the Company shall be required to effect) an
unlimited number of Demand Registrations. The Company shall give written notice
(the “Demand Exercise Notice”) of such Demand Registration Request to each of
the Holders of record of Registrable Securities, as promptly as practicable, but
no later than five (5) Business Days prior to the filing of any registration
statement under the Securities Act. Notwithstanding the foregoing, the Company
may delay any Demand Exercise Notice until after filing a registration
statement, so long as all recipients of such notice have the same amount of time
to determine whether to participate in an offering as they would have had if
such notice had not been so delayed.
 
6

--------------------------------------------------------------------------------



(ii)          The Company, subject to Sections 2.3 and 2.6, shall include in a
Demand Registration (x) the Registrable Securities of the Initiating Holders and
(y) the Registrable Securities of any other Holder of Registrable Securities
which shall have made a written request to the Company for inclusion in such
registration pursuant to Section 2.2 (which request shall specify the maximum
number of Registrable Securities intended to be disposed of by such
Participating Holder) within five (5) days following the receipt of any such
Demand Exercise Notice.


(iii)          The Company shall, as expeditiously as possible, but subject to
Section 2.1(b), use its reasonable best efforts to (x) file or confidentially
submit with the SEC (no later than (A) sixty (60) days from the Company’s
receipt of the applicable Demand Registration Request if the Demand Registration
is on Form S-1 or similar long-form registration and or (B) thirty (30) days
from the Company’s receipt of the applicable Demand Registration Request if the
Demand Registration is on Form S-3 or any similar short-form registration), (y)
cause to be declared effective as soon as reasonably practicable such
registration statement under the Securities Act that includes the Registrable
Securities which the Company has been so requested to register, for distribution
in accordance with the intended method of distribution, including a distribution
to, and resale by, the members or partners of a Holder (a “Partner
Distribution”) and (z) if requested by the Initiating Holders, obtain
acceleration of the effective date of the registration statement relating to
such registration.


(iv)          [Reserved.]


(b)          Notwithstanding anything to the contrary in Section 2.1(a), the
Demand Registration rights granted in Section 2.1(a) are subject to the
following limitations: (i) the Company shall not be required to cause a
registration statement filed pursuant to Section 2.1(a) to be declared effective
within a period of ninety (90) days after the effective date of any other
registration statement of the Company filed pursuant to the Securities Act
(other than a Form S-4, Form S-8 or a comparable form or an equivalent
registration form then in effect); (ii) the Company shall not be required to
effect more than three (3) Demand Registrations on Form S‑1 or any similar
long‑form registration statement at the request of each of the SPC Investors and
the Founder Investors (it being understood that if a single Demand Registration
Request is delivered by more than one SPC Investor or Founder Investor, as
applicable, the registration requested by such Demand Registration Request shall
constitute only one Demand Registration); provided, however, that the SPC
Investors and the Founder Investors shall be entitled to request an unlimited
number of Demand Registrations on Form S‑3 or any similar short‑form
registration; (iii) each registration in respect of a Demand Registration
Request made by any Initiating Holder must include, in the aggregate,
Registrable Securities having an aggregate market value of at least the lesser
of (a) the Minimum Threshold (based on the Registrable Securities included in
such registration by all Holders participating in such registration) and (b) the
market value of the Initiating Holder’s remaining Registrable Securities,
provided that such market value is at least $5.0 million; and (iv) if the Board,
in its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially and
adversely interfere with any existing or potential financing, acquisition,
corporate reorganization, merger, share exchange or other transaction or event
involving the Company or any of its subsidiaries or would otherwise result in
the public disclosure of information that the Board in good faith has a bona
fide business purpose for keeping confidential (a “Valid Business Reason”), then
(x) the Company may postpone filing or confidentially submitting a registration
statement relating to a Demand Registration Request until five (5) Business Days
after such Valid Business Reason no longer exists, but in no event for more than
forty five (45) days after the date the Board determines a Valid Business Reason
exists or (y) if a registration statement has been filed or confidentially
submitted relating to a Demand Registration Request, if the Valid Business
Reason has not resulted in whole or in part from actions taken or omitted to be
taken by the Company (other than actions taken or omitted with the consent of
the Initiating Holder (not to be unreasonably withheld or delayed)), the Company
may, to the extent determined in the good faith judgment of the Board to be
reasonably necessary to avoid interference with any of the transactions
described above, suspend use of or, if required by the SEC, cause such
registration statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such registration statement until five (5)
Business Days after such Valid Business Reason no longer exists, but in no event
for more than forty five (45) days after the date the Board determines a Valid
Business Reason exists (such period of postponement or withdrawal under this
clause (iv), the “Postponement Period”). The Company shall give written notice
to the Initiating Holders and any other Holders that have requested registration
pursuant to Section 2.2 of its determination to postpone or suspend use of or
withdraw a registration statement and of the fact that the Valid Business Reason
for such postponement or suspension or withdrawal no longer exists, in each
case, promptly after the occurrence thereof; provided, however, that the Company
shall not be entitled to more than two (2) Postponement Periods during any
twelve (12) month period.
 
7

--------------------------------------------------------------------------------



If the Company shall give any notice of postponement or suspension or withdrawal
of any registration statement pursuant to clause (b)(iv) above, the Company
shall not, during the Postponement Period, register any Common Stock, other than
pursuant to a registration statement on Form S-4 or S-8 (or an equivalent
registration form then in effect). Each Holder of Registrable Securities agrees
that, upon receipt of any notice from the Company that the Company has
determined to suspend use of, withdraw, terminate or postpone amending or
supplementing any registration statement pursuant to clause (b)(iv) above, such
Holder will discontinue its disposition of Registrable Securities pursuant to
such registration statement. If the Company shall have suspended use of,
withdrawn or terminated a registration statement filed under Section 2.1(a)(i)
(whether pursuant to clause (b)(iv) above or as a result of any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court), the Company shall not be considered to have effected a Demand
Registration for the purposes of this Agreement until the Company shall have
permitted use of such suspended registration statement or filed a new
registration statement covering the Registrable Securities covered by the
withdrawn or terminated registration statement and such registration statement
shall have been declared effective and shall not have been withdrawn. If the
Company shall give any notice of suspension, withdrawal or postponement of a
registration statement, the Company shall, not later than five (5) Business Days
after the Valid Business Reason that caused such suspension, withdrawal or
postponement no longer exists (but, with respect to a suspension, withdrawal or
postponement pursuant to clause (b)(iv) above, in no event later than forty five
(45) days after the date of the suspension, postponement or withdrawal), as
applicable, permit use of such suspended registration statement or use its
reasonable best efforts to effect the registration under the Securities Act of
the Registrable Securities covered by the withdrawn or postponed registration
statement in accordance with this Section 2.1 (unless the Initiating Holders
shall have withdrawn such request, in which case the Company shall not be
considered to have effected a Demand Registration for the purposes of this
Agreement and such request shall not count as a Demand Registration Request
under this Agreement), and following such permission or such effectiveness such
registration shall no longer be deemed to be suspended, withdrawn or postponed
pursuant to clause (iv) of Section 2.1(b) above.
 
8

--------------------------------------------------------------------------------



(c)          In connection with any Demand Registration, the Initiating Holder
shall have the right to designate the lead managing underwriter (any lead
managing underwriter for the purposes of this Agreement, the “Manager”) in
connection with any underwritten offering pursuant to such registration and each
other managing underwriter for any such underwritten offering; provided that in
each case, each such underwriter is reasonably satisfactory to the Company,
which approval shall not be unreasonably withheld or delayed.


(d)          No Demand Registration shall be deemed to have occurred for
purposes of Section 2.1(a) (i) if the registration statement relating thereto
(x) does not become effective, (y) is not maintained effective for a period of
at least one hundred eighty (180) days after the effective date thereof or such
shorter period during which all Registrable Securities included in such
Registration Statement have actually been sold (provided, however, that such
period shall be extended for a period of time equal to the period any Holder of
Registrable Securities refrains from selling any securities included in such
Registration Statement at the request of the Company or an underwriter of the
Company), or (z) is subject to a stop order, injunction, or similar order or
requirement of the SEC during such period, (ii) for each Initiating Holder, if
less than seventy five percent (75%) of the Registrable Securities requested by
such Initiating Holder to be included in such Demand Registration are not so
included pursuant to Section 2.3, (iii) if the method of disposition is a firm
commitment underwritten public offering and less than seventy five percent (75%)
of the applicable Registrable Securities have not been sold pursuant thereto
(excluding any Registrable Securities included for sale in the underwriters’
overallotment option) or (iv) if the conditions to closing specified in any
underwriting agreement, purchase agreement or similar agreement entered into in
connection with the registration relating to such request are not satisfied
(other than as a result of a default or breach thereunder by such Initiating
Holder(s) or its Affiliates or are otherwise waived by such Initiating
Holder(s)).
 
9

--------------------------------------------------------------------------------



(e)          As promptly as reasonably practicable following the Closing of the
Merger and upon request from the SPC Investors, the Company shall (x) prepare
and file with (or confidentially submit to) the SEC a shelf registration
statement under Rule 415 of the Securities Act (such registration statement, a
“Shelf Registration Statement”) that covers all Registrable Securities then held
by the Holders for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act or any successor rule thereto in
accordance with the methods of distribution elected by the SPC Investors and set
forth in the Shelf Registration Statement as permitted by this Agreement;
provided that if the Company is not eligible to use a Shelf Registration
Statement on Form S-3 or any successor form, it shall prepare and file with (or
confidentially submit to) the SEC a Shelf Registration Statement on Form S-1 or
any successor form, use commercially reasonable best efforts and act in good
faith to cause the Shelf Registration Statement to be declared effective by the
SEC as soon as practicable thereafter and file or confidentially submit any
amendments or supplements to such Shelf Registration Statement as may be
necessary to keep such Shelf Registration Statement effective and to comply with
the provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the earlier of
three (3) years after the effective date of such Shelf Registration Statement
and the date on which all the Registrable Securities subject thereto are no
longer Registrable Securities. The SPC Investors shall have the unlimited right
at any time and from time to time to elect to sell pursuant to an underwritten
offering Registrable Securities available for sale pursuant to such registration
statement. The SPC Investors shall make such election by delivering to the
Company a written request (a “Shelf Underwriting Request”) for such underwritten
offering specifying the number of Registrable Securities that the SPC Investors
desire to sell pursuant to such underwritten offering (the “Shelf
Underwriting”). As promptly as practicable, but no later than two (2) Business
Days after receipt of a Shelf Underwriting Request, the Company shall give
written notice (the “Shelf Underwriting Notice”) of such Shelf Underwriting
Request to the Holders of record of other Registrable Securities registered on
such Shelf Registration Statement (“Shelf Registrable Securities”). The Company,
subject to Sections 2.3 and 2.6, shall include in such Shelf Underwriting (x)
the Registrable Securities of the SPC Investors and (y) the Shelf Registrable
Securities of any other Holder of Shelf Registrable Securities which shall have
made a written request to the Company for inclusion in such Shelf Underwriting
(which request shall specify the maximum number of Shelf Registrable Securities
intended to be disposed of by such Holder) within five (5) days after the
receipt of the Shelf Underwriting Notice. The Company shall, as expeditiously as
possible (and in any event within fifteen (15) Business Days after the receipt
of a Shelf Underwriting Request), but subject to Section 2.1(b), use its
reasonable best efforts to effect such Shelf Underwriting. The Company shall, at
the request of any SPC Investor or any other Holder of Registrable Securities
registered on such Shelf Registration Statement, file any prospectus supplement
or, if the applicable Shelf Registration Statement is an automatic shelf
registration statement, any post-effective amendments and otherwise take any
action necessary to include therein all disclosure and language deemed necessary
or advisable by the SPC Investors or any other Holder of Shelf Registrable
Securities to effect such Shelf Underwriting. Once a Shelf Registration
Statement has been declared effective, the SPC Investors may request, and the
Company shall be required to facilitate, subject to Section 2.1(b), an unlimited
number of Shelf Underwritings with respect to such Shelf Registration Statement.
Notwithstanding anything to the contrary in this Section 2.1(e), each Shelf
Underwriting must include, in the aggregate, Registrable Securities having an
aggregate market value of at least the lesser of (a) the Minimum Threshold
(based on the Registrable Securities included in such Shelf Underwriting by all
Holders participating in such Shelf Underwriting) and (b) the market value of
the Initiating Holder’s remaining Registrable Securities, provided that such
market value is at least $5.0 million. In connection with any Shelf Underwriting
(including an Underwritten Block Trade), the SPC Investors shall have the right
to designate the Manager and each other managing underwriter in connection with
any such Shelf Underwriting or Underwritten Block Trade; provided that in each
case, each such underwriter is reasonably satisfactory to the Company, which
approval shall not be unreasonably withheld or delayed.
 
10

--------------------------------------------------------------------------------



(f)          Notwithstanding the foregoing, if a SPC Investor wishes to engage
in an underwritten block trade or similar transaction or other transaction with
a 2-day or less marketing period (collectively, “Underwritten Block Trade”) off
of a Shelf Registration Statement (either through filing an automatic shelf
registration statement or through a take-down from an already effective Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
SPC Investor only needs to notify the Company of the Underwritten Block Trade
two (2) Business Days prior to the day such offering is to commence and the
Company shall notify any Minority Investor that owns 1% or more of the
then-outstanding Common Stock (each, a “Significant Minority Investor”) on the
same day and such Significant Minority Investors must elect whether or not to
participate by the next Business Day (i.e., one (1) Business Day prior to the
day such offering is to commence), and the Company shall as expeditiously as
possible, but subject to Section 2.1(b), use its reasonable best efforts to
facilitate such Shelf Underwriting (which may close as early as two (2) Business
Days after the date it commences); provided, however, that the SPC Investor
requesting such Underwritten Block Trade shall use commercially reasonable
efforts to work with the Company and the underwriters prior to making such
request in order to facilitate preparation of the registration statement,
prospectus and other offering documentation related to the Underwritten Block
Trade. In the event an SPC Investor requests such an Underwritten Block Trade,
notwithstanding anything to the contrary in this Section 2.1 or in Section 2.2,
any other Holder who does not constitute a Significant Minority Investor shall
have no right to notice of or to participate in such Underwritten Block Trade at
any time.


(g)          Any Initiating Holder may withdraw or revoke a Demand Registration
Request delivered by such Initiating Holder at any time prior to the
effectiveness of such Demand Registration by giving written notice to the
Company of such withdrawal or revocation and such Demand Registration shall have
no further force or effect and such request shall not count as a Demand
Registration Request under this Agreement.


2.2.          Piggyback Registrations.


(a)          If the Company proposes or is required (pursuant to Section 2.1 or
otherwise) to register any of its equity securities for its own account or for
the account of any other shareholder under the Securities Act (other than
pursuant to registrations on Form S-4 or Form S-8 or any similar successor forms
thereto), the Company shall give written notice (the “Piggyback Notice”) of its
intention to do so to each of the Holders of record of Registrable Securities,
at least five (5) Business Days prior to the filing of any registration
statement under the Securities Act. Notwithstanding the foregoing, the Company
may delay any Piggyback Notice until after filing a registration statement, so
long as all recipients of such notice have the same amount of time to determine
whether to participate in an offering as they would have had if such notice had
not been so delayed. Upon the written request of any such Holder, made within
five (5) days following the receipt of any such Piggyback Notice (which request
shall specify the maximum number of Registrable Securities intended to be
disposed of by such Holder and the intended method of distribution thereof), the
Company shall, subject to Sections 2.2(c), 2.3 and 2.6 hereof, use its
reasonable best efforts to cause all such Registrable Securities, the Holders of
which have so requested the registration thereof, to be registered under the
Securities Act with the securities which the Company at the time proposes to
register to permit the sale or other disposition by the Holders (in accordance
with the intended method of distribution thereof) of the Registrable Securities
to be so registered, including, if necessary, by filing with the SEC a
post-effective amendment or a supplement to the registration statement filed by
the Company or the prospectus related thereto. There is no limitation on the
number of such piggyback registrations which the Company is obligated to effect
pursuant to the preceding sentence. No registration of Registrable Securities
effected under this Section 2.2(a) shall relieve the Company of its obligations
to effect Demand Registrations under Section 2.1 hereof.
 
11

--------------------------------------------------------------------------------



(b)          The Company, subject to Sections 2.3 and 2.6, may elect to include
in any registration statement filed pursuant to Section 2.1, (i) authorized but
unissued shares of Common Stock or shares of Common Stock held by the Company as
treasury shares and (ii) any other shares of Common Stock which are requested to
be included in such registration pursuant to the exercise of piggyback
registration rights granted by the Company after the date hereof and which are
not inconsistent with the rights granted in, or otherwise conflict with the
terms of, this Agreement (“Additional Piggyback Rights”); provided, however,
that, with respect to any underwritten offering, including an Underwritten Block
Trade, such inclusion shall be permitted only to the extent that it is pursuant
to, and subject to, the terms of the underwriting agreement or arrangements, if
any, entered into by the Initiating Holders or the Majority Participating
Holders in such underwritten offering.


(c)          Other than in connection with a Demand Registration or a Shelf
Underwriting, at any time after giving a Piggyback Notice and prior to the
effective date of the registration statement filed in connection with such
registration, if the Company shall determine for any reason not to register or
to delay registration of such equity securities, the Company may, at its
election, give written notice of such determination to all Holders of record of
Registrable Securities and (x) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such abandoned registration, without prejudice, however, to the
rights of Holders under Section 2.1, and (y) in the case of a determination to
delay such registration of its equity securities, shall be permitted to delay
the registration of such Registrable Securities for the same period as the delay
in registering such other equity securities.


(d)          Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Company of its request to
withdraw; provided, however, that such request must be made in writing prior to
the earlier of the execution by such Holder of the underwriting agreement or the
execution by such Holder of the custody agreement with respect to such
registration or as otherwise required by the underwriters.


(e)          Notwithstanding Section 2.2(a), if the SPC Investors wish to engage
in an Underwritten Block Trade off of a Shelf Registration Statement (either
through filing an automatic shelf registration statement or through a take-down
from an already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such SPC Investors only need to notify the Company of
the Underwritten Block Trade two (2) Business Days prior to the day such
offering is to commence and the Company shall notify the Significant Minority
Investors on the same day and such Significant Minority Investors must elect
whether or not to participate by the next Business Day (i.e., one (1) Business
Day prior to the day such offering is to commence), and the Company shall as
expeditiously as possible use its reasonable best efforts to facilitate such
Shelf Underwriting (which may close as early as two (2) Business Days after the
date it commences); provided, however, that the SPC Investors requesting such
Underwritten Block Trade shall use commercially reasonable efforts to work with
the Company and the underwriters prior to making such request in order to
facilitate preparation of the registration statement, prospectus and other
offering documentation related to the Underwritten Block Trade. In the event a
SPC Investor requests such an Underwritten Block Trade, notwithstanding anything
to the contrary in Section 2.1 or in this Section 2.2, any other Holder who does
not constitute a Significant Minority Investor shall have no right to notice of
or to participate in such Underwritten Block Trade at any time.
 
12

--------------------------------------------------------------------------------



2.3.          Allocation of Securities Included in Registration Statement.


(a)          If any requested registration or offering made pursuant to Section
2.1 (including a Shelf Underwriting) involves an underwritten offering and the
Manager of such offering shall advise the Company in good faith that, in its
view, the number of securities requested to be included in such underwritten
offering by the Holders of Registrable Securities, the Company or any other
Persons exercising Additional Piggyback Rights exceeds the largest number of
securities (the “Section 2.3(a) Sale Number”) that can be sold in an orderly
manner in such underwritten offering within a price range acceptable to the
Initiating Holders and the Majority Participating Holders, the Company shall
include in such underwritten offering:


(i)          first, all Registrable Securities requested to be included in such
underwritten offering by the Holders thereof (including pursuant to the exercise
of piggyback rights pursuant to Section 2.2); provided, however, that if the
number of such Registrable Securities exceeds the Section 2.3(a) Sale Number,
the number of such Registrable Securities (not to exceed the Section 2.3(a) Sale
Number) to be included in such underwritten offering shall be allocated on a pro
rata basis among all Holders (including each Initiating Holder) requesting that
Registrable Securities be included in such underwritten offering (including
pursuant to the exercise of piggyback rights pursuant to Section 2.2), based on
the number of Registrable Securities then owned by each such Holder requesting
inclusion in relation to the aggregate number of Registrable Securities owned by
all Holders requesting inclusion;


(ii)          second, to the extent that the number of Registrable Securities to
be included pursuant to clause (i) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, any securities that the Company proposes to register
for its own account, up to the Section 2.3(a) Sale Number; and


(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than the Section
2.3(a) Sale Number, the remaining securities to be included in such underwritten
offering shall be allocated on a pro rata basis among all Persons requesting
that securities be included in such underwritten offering pursuant to the
exercise of Additional Piggyback Rights (“Piggyback Shares”), based on the
aggregate number of Piggyback Shares then owned by each Person requesting
inclusion in relation to the aggregate number of Piggyback Shares owned by all
Persons requesting inclusion, up to the Section 2.3(a) Sale Number.
 
13

--------------------------------------------------------------------------------



Notwithstanding anything in this Section 2.3(a) to the contrary, no employee
stockholder of the Company will be entitled to include Registrable Securities in
an underwritten offering requested by the Initiating Holders pursuant to Section
2.1 to the extent that the Manager of such underwritten offering shall determine
in good faith that the participation of such employee stockholder would
adversely affect the marketability of the securities being sold by the
Initiating Holders in such underwritten offering.


(b)          If any registration or offering made pursuant to Section 2.2
involves an underwritten primary offering on behalf of the Company and the
Manager shall advise the Company that, in its view, the number of securities
requested to be included in such underwritten offering by the Holders of
Registrable Securities, the Company or any other Persons exercising Additional
Piggyback Rights exceeds the largest number of securities (the “Section 2.3(b)
Sale Number”) that can be sold in an orderly manner in such underwritten
offering within a price range acceptable to the Company, the Company shall
include in such underwritten offering:


(i)          first, all equity securities that the Company proposes to register
for its own account;


(ii)          second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining Registrable Securities to be included in such
underwritten offering shall be allocated on a pro rata basis among all Holders
requesting that Registrable Securities be included in such underwritten offering
pursuant to the exercise of piggyback rights pursuant to Section 2.2(a), based
on the aggregate number of Registrable Securities then owned by each such Holder
requesting inclusion in relation to the aggregate number of Registrable
Securities owned by all Holders requesting inclusion, up to the Section 2.3(b)
Sale Number; and


(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(b) is less than the Section
2.3(b) Sale Number, the remaining securities to be included in such underwritten
offering shall be allocated on a pro rata basis among all Persons requesting
that Piggyback Shares be included in such underwritten offering pursuant to the
exercise of Additional Piggyback Rights, based on the aggregate number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(b) Sale Number.


(c)          If any registration pursuant to Section 2.2 involves an
underwritten offering that was initially requested by any Person(s) (other than
a Holder) to whom the Company has granted registration rights which are not
inconsistent with the rights granted in, and do not otherwise conflict with the
terms of, this Agreement and the Manager shall advise the Company that, in its
view, the number of securities requested to be included in such underwritten
offering exceeds the largest number of securities (the “Section 2.3(c) Sale
Number”) that can be sold in an orderly manner in such underwritten offering
within a price range acceptable to the Company, the Company shall include in
such underwritten offering:
 
14

--------------------------------------------------------------------------------



(i)          first, the shares requested to be included in such underwritten
offering shall be allocated on a pro rata basis among such Person(s) requesting
the registration and all Holders requesting that Registrable Securities be
included in such underwritten offering pursuant to the exercise of piggyback
rights pursuant to Section 2.2(a), based on the aggregate number of securities
or Registrable Securities, as applicable, then owned by each of the foregoing
requesting inclusion in relation to the aggregate number of securities or
Registrable Securities, as applicable, owned by all such Persons and Holders
requesting inclusion, up to the Section 2.3(c) Sale Number;


(ii)          second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, the remaining securities to be included in such underwritten
offering shall be allocated on a pro rata basis among all Persons requesting
that Piggyback Shares be included in such underwritten offering pursuant to the
exercise of Additional Piggyback Rights, based on the aggregate number of
Piggyback Shares then owned by each Person requesting inclusion in relation to
the aggregate number of Piggyback Shares owned by all Persons requesting
inclusion, up to the Section 2.3(c) Sale Number; and


(iii)          third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(c) is less than the Section
2.3(c) Sale Number, any equity securities that the Company proposes to register
for its own account, up to the Section 2.3(c) Sale Number.


(d)          If, as a result of the proration provisions set forth in clauses
(a), (b) or (c) of this Section 2.3, any Holder shall not be entitled to include
all Registrable Securities in an underwritten offering that such Holder has
requested be included, such Holder may elect to withdraw such Holder’s request
to include Registrable Securities in the registration to which such underwritten
offering relates or may reduce the number requested to be included; provided,
however, that (x) such request must be made in writing prior to the earlier of
such Holder’s execution of the underwriting agreement or such Holder’s execution
of the custody agreement with respect to such registration and (y) such
withdrawal or reduction shall be irrevocable and, after making such withdrawal
or reduction, such Holder shall no longer have any right to include Registrable
Securities in the registration as to which such withdrawal or reduction was made
to the extent of the Registrable Securities so withdrawn or reduced.


2.4.          Registration Procedures.  If and whenever the Company is required
by the provisions of this Agreement to effect or cause the registration of
and/or participate in any offering or sale of any Registrable Securities under
the Securities Act as provided in this Agreement (or use reasonable best efforts
to accomplish the same), the Company shall, as expeditiously as possible:


(a)          prepare and file all filings with the SEC and FINRA required for
the consummation of the offering, including preparing and filing with the SEC a
registration statement on an appropriate registration form of the SEC for the
disposition of such Registrable Securities in accordance with the intended
method of disposition thereof (including a Partner Distribution), which
registration form (i) shall be selected by the Company (except as provided for
in a Demand Registration Request) and (ii) shall, in the case of a shelf
registration, be available for the sale of the Registrable Securities by the
selling Holders thereof and such registration statement shall comply as to form
in all material respects with the requirements of the applicable registration
form and include all financial statements required by the SEC to be filed
therewith, and the Company shall use its reasonable best efforts to cause such
registration statement to become effective and remain continuously effective for
such period as required by this Agreement (provided, however, that as far in
advance as reasonably practicable before filing a registration statement or
prospectus or any amendments or supplements thereto, or comparable statements
under securities or state “blue sky” laws of any jurisdiction, or any free
writing prospectus related thereto, the Company will furnish to the Holders
participating in the planned offering and to the Manager, if any, copies of all
such documents proposed to be filed (including all exhibits thereto), which
documents will be subject to their reasonable review and reasonable comment and
the Company shall not file any registration statement or amendment thereto, any
prospectus or supplement thereto or any free writing prospectus related thereto
to which the Initiating Holders, the Majority Participating Holders or the
underwriters, if any, shall reasonably object); provided, however, that,
notwithstanding the foregoing, in no event shall the Company be required to file
any document with the SEC which in the view of the Company or its counsel
contains an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make any statement therein
not misleading;
 
15

--------------------------------------------------------------------------------



(b)          (i) prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection therewith
and such free writing prospectuses and Exchange Act reports as may be necessary
to keep such registration statement continuously effective for such period as
required by this Agreement and to comply with the provisions of the Securities
Act with respect to the sale or other disposition of all Registrable Securities
covered by such registration statement, and any prospectus so supplemented to be
filed pursuant to Rule 424 under the Securities Act, in accordance with the
intended methods of disposition by the seller or sellers thereof set forth in
such registration statement and (ii) provide notice to such sellers of
Registrable Securities and the Manager, if any, of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate;


(c)          furnish, without charge, to each Participating Holder and each
underwriter, if any, of the securities covered by such registration statement
such number of copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits), the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, each free writing prospectus utilized in connection
therewith, in each case, in conformity with the requirements of the Securities
Act, and other documents, as such seller and underwriter may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities owned by such seller (the Company hereby consenting to the use in
accordance with all applicable laws of each such registration statement (or
amendment or post-effective amendment thereto) and each such prospectus (or
preliminary prospectus or supplement thereto) or free writing prospectus by each
such Participating Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus);
 
16

--------------------------------------------------------------------------------



(d)          use its reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or state “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, shall reasonably
request in writing, and do any and all other acts and things which may be
reasonably necessary or advisable to enable such sellers or underwriter, if any,
to consummate the disposition of the Registrable Securities in such
jurisdictions (including keeping such registration or qualification in effect
for so long as such registration statement remains in effect), except that in no
event shall the Company be required to qualify to do business as a foreign
corporation in any jurisdiction where it would not, but for the requirements of
this paragraph (d), be required to be so qualified, to subject itself to
taxation in any such jurisdiction or to consent to general service of process in
any such jurisdiction;


(e)          promptly notify each Participating Holder and each managing
underwriter, if any: (i) when the registration statement, any pre-effective
amendment, the prospectus or any prospectus supplement related thereto, any
post-effective amendment to the registration statement or any free writing
prospectus has been filed with the SEC and, with respect to the registration
statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or state securities authority for amendments or
supplements to the registration statement or the prospectus related thereto or
for additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or state “blue sky” laws of
any jurisdiction or the initiation of any proceeding for such purpose; (v) of
the existence of any fact of which the Company becomes aware which results in
the registration statement or any amendment thereto, the prospectus related
thereto or any supplement thereto, any document incorporated therein by
reference, any free writing prospectus or the information conveyed at the time
of sale to any purchaser containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statement therein not misleading; and (vi) if at any time the
representations and warranties contemplated by any underwriting agreement,
securities sale agreement, or other similar agreement, relating to the offering
shall cease to be true and correct in all material respects (unless otherwise
qualified by materiality in which case such representations and warranties shall
cease to be true and correct in all respects); and, if the notification relates
to an event described in clause (v), unless the Company has declared that a
Postponement Period exists, the Company shall promptly prepare and furnish to
each such seller and each underwriter, if any, a reasonable number of copies of
a prospectus supplemented or amended so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein in the light of
the circumstances under which they were made not misleading;


(f)          comply (and continue to comply) with all applicable rules and
regulations of the SEC (including maintaining disclosure controls and procedures
(as defined in Exchange Act Rule 13a-15(e)) and internal control over financial
reporting (as defined in Exchange Act Rule 13a-15(f)) in accordance with the
Exchange Act), and make generally available to its security holders (including
by way of filings with the SEC), as soon as reasonably practicable after the
effective date of the registration statement (and in any event within forty-five
(45) days, or ninety (90) days if it is a fiscal year, after the end of such
twelve month period described hereafter), an earnings statement (which need not
be audited) covering the period of at least twelve (12) consecutive months
beginning with the first day of the Company’s first calendar quarter after the
effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;
 
17

--------------------------------------------------------------------------------



(g)          (i) (A) use its reasonable best efforts to cause all such
Registrable Securities covered by such registration statement to be listed on
the principal securities exchange on which similar securities issued by the
Company are then listed, if the listing of such Registrable Securities is then
permitted under the rules of such exchange, or (B) if no similar securities are
then so listed, use its reasonable best efforts to either cause all such
Registrable Securities to be listed on a national securities exchange or to
secure designation of all such Registrable Securities as a Nasdaq National
Market “national market system security” within the meaning of Rule 11Aa2-1 of
the Exchange Act or, failing that, secure Nasdaq National Market authorization
for such shares and, without limiting the generality of the foregoing, take all
actions that may be required by the Company as the issuer of such Registrable
Securities in order to facilitate the managing underwriter’s arranging for the
registration of at least two market makers as such with respect to such shares
with FINRA, and (ii) comply (and continue to comply) with the requirements of
any self-regulatory organization applicable to the Company, including all
corporate governance requirements;


(h)          cause its senior management, officers and employees to participate
in, and to otherwise facilitate and cooperate with the preparation of the
registration statement and prospectus and any amendments or supplements thereto
(including participating in meetings, drafting sessions, due diligence sessions
and rating agency presentations) taking into account the Company’s reasonable
business needs;


(i)          provide and cause to be maintained a transfer agent and registrar
for all such Registrable Securities covered by such registration statement not
later than the effective date of such registration statement and, in the case of
any secondary equity offering, provide and enter into any reasonable agreements
with a custodian for the Registrable Securities;


(j)          enter into such customary agreements (including, if applicable, an
underwriting agreement) and take such other actions as the Initiating Holder or
the Majority Participating Holders or the underwriters shall reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities (it being understood that the Holders of the Registrable Securities
which are to be distributed by any underwriters shall be parties to any such
underwriting agreement and may, at their option, require that the Company make
for the benefit of such Holders the representations, warranties and covenants of
the Company which are being made to and for the benefit of such underwriters);


(k)          use its reasonable best efforts (i) to obtain opinions from the
Company’s counsel, including local and/or regulatory counsel, and a “comfort”
letter and updates thereof from the independent public accountants who have
certified the financial statements of the Company (and/or any other financial
statements) included or incorporated by reference in such registration
statement, in each case, in customary form and covering such matters as are
customarily covered by such opinions and “comfort” letters (including, in the
case of such “comfort” letter, events subsequent to the date of such financial
statements) delivered to underwriters in underwritten public offerings, which
opinions and letters shall be dated the dates such opinions and “comfort”
letters are customarily dated and otherwise reasonably satisfactory to the
underwriters, if any, and (ii) furnish to each Participating Holder and to each
underwriter, if any, a copy of such opinions and letters addressed to such
underwriter;
 
18

--------------------------------------------------------------------------------



(l)          deliver promptly to counsel for the Majority Participating Holders
and to each managing underwriter, if any, copies of all correspondence between
the SEC and the Company, its counsel or auditors and all memoranda relating to
discussions with the SEC or its staff with respect to the registration
statement, and, upon receipt of such confidentiality agreements as the Company
may reasonably request, make reasonably available for inspection by counsel for
the Majority Participating Holders, by counsel for any underwriter participating
in any disposition to be effected pursuant to such registration statement and by
any attorney, accountant or other agent retained by the Majority Participating
Holders or any such underwriter, during regular business hours, all pertinent
financial and other records, pertinent corporate documents and properties of the
Company, and cause all of the Company’s officers, directors and employees to
supply all information reasonably requested by any such counsel for the Majority
Participating Holders, counsel for an underwriter, attorney, accountant or agent
in connection with such registration statement;


(m)          use its reasonable best efforts to prevent the issuance or obtain
the prompt withdrawal of any order suspending the effectiveness of the
registration statement, or the prompt lifting of any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction,
in each case, as promptly as reasonably practicable;


(n)          provide a CUSIP number for all Registrable Securities, not later
than the effective date of the registration statement;


(o)          use its reasonable best efforts to make available its senior
management for participation in “road shows” and other marketing efforts and
otherwise provide reasonable assistance to the underwriters (taking into account
the Company’s reasonable business needs and the requirements of the marketing
process) in the marketing of Registrable Securities in any underwritten
offering;


(p)          promptly prior to the filing of any document which is to be
incorporated by reference into the registration statement or the prospectus
(after the initial filing or confidential submission of such registration
statement), and prior to the filing or use of any free writing prospectus,
provide copies of such document to counsel for the Majority Participating
Holders and to each managing underwriter, if any, and make the Company’s
representatives reasonably available for discussion of such document and make
such changes in such document concerning the information regarding the
Participating Holders contained therein prior to the filing thereof as counsel
for the Majority Participating Holders or underwriters may reasonably request
(provided, however, that, notwithstanding the foregoing, in no event shall the
Company be required to file or confidentially submit any document with the SEC
which in the view of the Company or its counsel contains an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make any statement therein not misleading);
 
19

--------------------------------------------------------------------------------



(q)          furnish to counsel for the Majority Participating Holders and to
each managing underwriter, without charge, upon request, at least one conformed
copy of the registration statement and any post-effective amendments or
supplements thereto, including financial statements and schedules, all documents
incorporated therein by reference, the prospectus contained in such registration
statement (including each preliminary prospectus and any summary prospectus),
any other prospectus and prospectus supplement filed under Rule 424 under the
Securities Act and all exhibits (including those incorporated by reference) and
any free writing prospectus utilized in connection therewith;


(r)          cooperate with the Participating Holders and the managing
underwriter, if any, to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement at least two (2) Business Days prior to any sale of
Registrable Securities to the underwriters or, if not an underwritten offering,
in accordance with the instructions of the Participating Holders at least two
(2) Business Days prior to any sale of Registrable Securities and instruct any
transfer agent and registrar of Registrable Securities to release any stop
transfer orders in respect thereof (and, in the case of Registrable Securities
registered on a Shelf Registration Statement, at the request of any Holder,
prepare and deliver certificates representing such Registrable Securities not
bearing any restrictive legends and deliver or cause to be delivered an opinion
or instructions to the transfer agent in order to allow such Registrable
Securities to be sold from time to time);


(s)          include in any prospectus or prospectus supplement if requested by
any managing underwriter updated financial or business information for the
Company’s most recent period or current quarterly period (including estimated
results or ranges of results) if required for purposes of marketing the offering
in the view of the managing underwriter;


(t)          take no direct or indirect action prohibited by Regulation M under
the Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will use its reasonable best efforts to
make any such prohibition inapplicable;


(u)          use its reasonable best efforts to cause the Registrable Securities
covered by the applicable registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the Participating Holders or the underwriters, if any, to consummate
the disposition of such Registrable Securities;


(v)          take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;


(w)          take all reasonable action to ensure that any free writing
prospectus utilized in connection with any registration covered by Section 2.1
or 2.2 complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, prospectus supplement and related
documents, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;
 
20

--------------------------------------------------------------------------------



(x)          in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, promptly file with the SEC such amendments
or supplements to such information as may be necessary so that the statements as
so amended or supplemented will not, in the light of the circumstances, be
misleading;


(y)          to the extent required by the rules and regulations of FINRA,
retain a Qualified Independent Underwriter acceptable to the managing
underwriter; and


(z)          use reasonable best efforts to cooperate with the managing
underwriters, Participating Holders, any indemnitee of the Company and their
respective counsel in connection with the preparation and filing of any
applications, notices, registrations and responses to requests for additional
information with FINRA, Nasdaq, or any other national securities exchange on
which the shares of Common Stock are listed.


To the extent the Company is a WKSI at the time any Demand Registration Request
is submitted to the Company, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“automatic shelf registration statement”) on Form S-3 which covers those
Registrable Securities which are requested to be registered. The Company shall
not take any action that would result in it not remaining a WKSI or would result
in it becoming an ineligible issuer (as defined in Rule 405 under the Securities
Act) during the period during which such automatic shelf registration statement
is required to remain effective. If the Company does not pay the filing fee
covering the Registrable Securities at the time the automatic shelf registration
statement is filed, the Company agrees to pay such fee at such time or times as
the Registrable Securities are to be sold in compliance with the SEC rules. If
the automatic shelf registration statement has been outstanding for at least
three (3) years, at or prior to the end of the third year the Company shall
refile a new automatic shelf registration statement covering the Registrable
Securities. If at any time when the Company is required to re-evaluate its WKSI
status the Company determines that it is not a WKSI, the Company shall use its
reasonable best efforts to refile the shelf registration statement on Form S-3
and, if such form is not available, Form S-1 and keep such registration
statement effective during the period which such registration statement is
required to be kept effective.


If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, and the Holders do not
request that their Registrable Securities be included in such Shelf Registration
Statement, the Company agrees that it shall include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that the Holders may be added to such shelf registration statement at a
later time through the filing of a prospectus supplement rather than a
post-effective amendment.
 
21

--------------------------------------------------------------------------------



The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each Participating Holder as to which any
registration is being effected (i) furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request (including as required under state
securities laws), provided that such information is necessary for the Company to
consummate such registration and shall be used only in connection with such
registration and (ii) provide any underwriters participating in the distribution
of such securities such information as the underwriters may request and execute
and deliver any agreements, certificates or other documents as the underwriters
may request.


Each Holder of Registrable Securities agrees that upon receipt of any notice
from the Company of the happening of any event of the kind described in clause
(v) of paragraph (e) of this Section 2.4, such Holder will discontinue such
Holder’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by paragraph
(e) of this Section 2.4 and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Holder’s possession of the prospectus covering such Registrable
Securities that was in effect at the time of receipt of such notice. In the
event the Company shall give any such notice, the applicable period mentioned in
paragraph (b) of this Section 2.4 shall be extended by the number of days during
such period from and including the date of the giving of such notice to and
including the date when each Participating Holder covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by paragraph (e) of this Section 2.4.


The Company agrees not to file or make any amendment to any registration
statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus, or any free writing prospectus, which amendment
refers to any Holder covered thereby by name, or otherwise identifies such
Holder, without the consent of such Holder, such consent not to be unreasonably
withheld or delayed, unless such disclosure is required by law, in which case
the Company shall provide written notice to such Holders no less than five (5)
Business Days prior to the filing.


To the extent that any of the SPC Investors, Minority Investors or Additional
Investors is or may be deemed to be an “underwriter” of Registrable Securities
pursuant to any SEC comments or policies, the Company agrees that (1) the
indemnification and contribution provisions contained in Section 2.9 shall be
applicable for the benefit of the SPC Investors, Minority Investors and
Additional Investors, as applicable, in their role as an underwriter or deemed
underwriter in addition to their capacity as a Holder and (2) the SPC Investors,
Minority Investors and any Additional Investors, as applicable, shall be
entitled to conduct the due diligence which an underwriter would normally
conduct in connection with an offering of securities registered under the
Securities Act, including receipt of customary opinions and comfort letters
addressed to the SPC Investors, Minority Investors and Additional Investors, as
applicable.
 
22

--------------------------------------------------------------------------------



2.5.          Registration Expenses.


(a)          The Company shall pay all Expenses with respect to any registration
or offering of Registrable Securities pursuant to Section 2, whether or not a
registration statement becomes effective or the offering is consummated.


(b)          Notwithstanding the foregoing, (x) the provisions of this Section
2.5 shall be deemed amended to the extent necessary to cause these expense
provisions to comply with state “blue sky” laws of each state in which the
offering is made and (y) in connection with any underwritten offering hereunder,
each Participating Holder shall pay all underwriting discounts and commissions
and any transfer taxes, if any, attributable to the sale of such Registrable
Securities, pro rata with respect to payments of discounts and commissions in
accordance with the number of shares sold in the offering by such Participating
Holder.


2.6.          Certain Limitations on Registration Rights.  In the case of any
registration under Section 2.1 involving an underwritten offering, or, in the
case of a registration under Section 2.2, if the Company has determined to enter
into an underwriting agreement in connection therewith, all securities to be
included in such underwritten offering shall be subject to such underwriting
agreement and no Person may participate in such underwritten offering unless
such Person (i) agrees to sell such Person’s securities on the basis provided
therein and completes and executes all reasonable questionnaires, and other
documents (including custody agreements and powers of attorney) which must be
executed in connection therewith; provided, however, that all such documents
shall be consistent with the provisions hereof and (ii) provides such other
information to the Company or the underwriter as may be necessary to register
such Person’s securities.
 
2.7.          Limitations on Sale or Distribution of Other Securities.


(a)          Each director and officer listed as a signatory to this Agreement
and each Holder of 1% or more of the then-outstanding Common Stock and Common
Stock Equivalents agrees (whether or not such Holder can participate in any such
offering), to the extent requested by a managing underwriter, if any, of any
underwritten public offering pursuant to a registration or offering effected
pursuant to Section 2.1 (including any Shelf Underwriting pursuant to Section
2.1(e)) or Section 2.2 (including any offering effected by the Company for its
own account and any offering in which one or more Holders is selling Common
Stock pursuant to the exercise of piggyback rights under Section 2.2 hereof),
not to sell, transfer or otherwise dispose of, including any sale pursuant to
Rule 144, any Common Stock or Common Stock Equivalents (other than as part of
such underwritten public offering) during the time period reasonably requested
by the managing underwriter, not to exceed the period from seven days prior to
the pricing date of such offering until (A) ninety (90) days after the pricing
date of the first such offering and (B) seventy-five (75) days after the pricing
date of any subsequent such offering or, in each case, such shorter period as
the managing underwriter, the Company or any executive officer or director of
the Company shall agree to; provided that the time period may be longer than
ninety (90) days or seventy-five (75) days, as applicable, if required by the
managing underwriter, as long as all Holders, directors and officers are subject
to the same lock-up). The Company agrees to use its reasonable best efforts to
cause each holder of 1% or more of the then-outstanding Common Stock and Common
Stock Equivalents, purchased or otherwise acquired from the Company (other than
in a public offering) at any time after the date of this Agreement to agree, and
shall use its reasonable best efforts to cause each of its officers, directors
and beneficial holders of 5% or more of the Common Stock to agree, not to sell,
transfer or otherwise dispose of, including any sale pursuant to Rule 144, any
Common Stock or Common Stock Equivalents (other than as part of such
underwritten public offering) during the period referred to in the first
sentence of this clause (a). Notwithstanding the foregoing, none of the
provisions or restrictions set forth in this Section 2.7(a) shall in any way
limit the SPC Investors or any of their Affiliates from engaging in any
brokerage, investment advisory, financial advisory, anti-raid advisory,
principaling, merger advisory, financing, asset management, trading, market
making, arbitrage, investment activity and other similar activities conducted in
the ordinary course of their business.
 
23

--------------------------------------------------------------------------------



(b)          The Company hereby agrees that, in connection with an offering
pursuant to Section 2.1 (including any Shelf Underwriting pursuant to Section
2.1(e)) or 2.2, the Company shall not sell, transfer, or otherwise dispose of,
any Common Stock or Common Stock Equivalent (other than as part of such
underwritten public offering, a registration on Form S-4 or Form S-8 or any
successor or similar form which is (x) then in effect or (y) shall become
effective upon the conversion, exchange or exercise of any then outstanding
Common Stock Equivalent), until a period from seven days prior to the pricing
date of such offering until (A) ninety (90) days after the pricing date of the
first such offering and (B) seventy-five (75) days after the pricing date of any
subsequent such offering or, in each case, such shorter period as the managing
underwriter, the Company or any executive officer or director of the Company
shall agree to; provided that the time period may be longer than ninety (90)
days or seventy-five (75) days, as applicable, if required by the managing
underwriter, as long as all Holders, directors and officers are subject to the
same lock-up; and the Company shall (i) so provide in any registration rights
agreements hereafter entered into with respect to any of its securities and (ii)
use its reasonable best efforts to cause each holder of 1% or more of the
then-outstanding Common Stock and Common Stock Equivalents, purchased or
otherwise acquired from the Company (other than in a public offering) at any
time after the date of this Agreement to so agree, and shall use its reasonable
best efforts to cause each of its officers, directors and beneficial holders of
5% or more of the Common Stock to so agree.


2.8.          No Required Sale.  Nothing in this Agreement shall be deemed to
create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement. A
Holder is not required to include any of its Registrable Securities in any
registration statement, is not required to sell any of its Registrable
Securities which are included in any effective registration statement, and may
sell any of its Registrable Securities in any manner in compliance with
applicable law (subject to the restrictions set forth in the Shareholders
Agreement) even if such shares are already included on an effective registration
statement.
 
2.9.          Indemnification.


(a)          In the event of any registration or offer and sale of any
securities of the Company under the Securities Act pursuant to this Section 2,
the Company will (without limitation as to time), and hereby agrees to, and
hereby does, indemnify and hold harmless, to the fullest extent permitted by
law, each Participating Holder, its directors, officers, employees,
stockholders, members, general and limited partners, agents, affiliates,
representatives, successors and assigns (and the directors, officers, employees,
stockholders, members, general and limited partners, agents, affiliates,
representatives, successors and assigns thereof), each other Person who
participates as a seller (and its directors, officers, employees, stockholders,
members, general and limited partners, agents, affiliates, representatives,
successors and assigns), underwriter or Qualified Independent Underwriter, if
any, in the offering or sale of such securities, each officer, director,
employee, stockholder, managing director, agent, affiliate, representative,
successor, assign or partner of such underwriter or Qualified Independent
Underwriter, and each other Person, if any, who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such seller
or any such underwriter or Qualified Independent Underwriter and each director,
officer, employee, stockholder, managing director, agent, affiliate,
representative, successor, assign or partner of such controlling Person, from
and against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and expenses
(including reasonable fees of counsel and any amounts paid in any settlement
effected with the Company’s consent, which consent shall not be unreasonably
withheld or delayed) to which each such indemnified party may become subject
under the Securities Act or otherwise in respect thereof (collectively,
“Claims”), insofar as such Claims arise out of, are based upon, relate to or are
in connection with (i) any untrue statement or alleged untrue statement of a
material fact contained in any registration statement under which such
securities were registered under the Securities Act or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary, final or summary prospectus or any amendment or supplement thereto,
together with the documents incorporated by reference therein, or any free
writing prospectus utilized in connection therewith, or the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or (iii) any untrue
statement or alleged untrue statement of a material fact in the information
conveyed by the Company or any underwriter to any purchaser at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein, or (iv) any violation by the
Company of any federal, state or common law rule or regulation applicable to the
Company and relating to any action required of or inaction by the Company in
connection with any such offering of Registrable Securities, and the Company
will reimburse any such indemnified party for any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such Claim as such expenses are incurred; provided, however,
that the Company shall not be liable to any such indemnified party in any such
case to the extent such Claim arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in such registration statement or amendment
thereof or supplement thereto or in any such prospectus or any preliminary,
final or summary prospectus or free writing prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such indemnified party specifically for use therein. Such indemnity and
reimbursement of expenses shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party and shall
survive the transfer of such securities by such seller.
 
24

--------------------------------------------------------------------------------



(b)          Each Participating Holder (and, if the Company requires as a
condition to including any Registrable Securities in any registration statement
filed in accordance with Section 2.1 or 2.2, any underwriter and Qualified
Independent Underwriter, if any) shall, severally and not jointly, indemnify and
hold harmless (in the same manner and to the same extent as set forth in
paragraph (a) of this Section 2.9) to the extent permitted by law the Company,
its officers and its directors, each Person controlling the Company within the
meaning of the Securities Act and all other prospective sellers and their
directors, officers, stockholders, fiduciaries, managing directors, agents,
affiliates, representatives, successors, assigns or general and limited partners
and respective controlling Persons with respect to any untrue statement or
alleged untrue statement of any material fact in, or omission or alleged
omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any free writing prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company or its representatives by or on behalf of such
Participating Holder or underwriter or Qualified Independent Underwriter, if
any, specifically for use therein, and each such Participating Holder,
underwriter or Qualified Independent Underwriter, if any, shall reimburse such
indemnified party for any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such Claim
as such expenses are incurred; provided, however, that the aggregate amount
which any such Participating Holder shall be required to pay pursuant to this
Section 2.9 (including pursuant to indemnity, contribution or otherwise) shall
in no case be greater than the amount of the net proceeds received by such
Participating Holder upon the sale of the Registrable Securities pursuant to the
registration statement giving rise to such Claim; provided, further, that such
Participating Holder shall not be liable in any such case to the extent that
prior to the filing or confidential submission of any such registration
statement or prospectus or amendment thereof or supplement thereto, or any free
writing prospectus utilized in connection therewith, such Participating Holder
has furnished in writing to the Company information expressly for use in such
registration statement or prospectus or any amendment thereof or supplement
thereto or free writing prospectus which corrected or made not misleading
information previously furnished to the Company. The Company and each
Participating Holder hereby acknowledge and agree that, unless otherwise
expressly agreed to in writing by such Participating Holders to the contrary,
for all purposes of this Agreement, the only information furnished or to be
furnished to the Company for use in any such registration statement,
preliminary, final or summary prospectus or amendment or supplement thereto, or
any free writing prospectus, are statements specifically relating to (i) the
beneficial ownership of shares of Common Stock by such Participating Holder and
its Affiliates as disclosed in the section of such document entitled “Selling
Stockholders” or “Principal and Selling Stockholders” and (ii) the name and
address of such Participating Holder. If any additional information about such
Holder or the plan of distribution (other than for an underwritten offering) is
required by law to be disclosed in any such document, then such Holder shall not
unreasonably withhold its agreement referred to in the immediately preceding
sentence. Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified party and shall survive the transfer of such securities by such
Holder.
 
25

--------------------------------------------------------------------------------



(c)          Indemnification similar to that specified in the preceding
paragraphs (a) and (b) of this Section 2.9 (with appropriate modifications)
shall be given by the Company and each Participating Holder with respect to any
required registration or other qualification of securities under any applicable
securities and state “blue sky” laws.
 
26

--------------------------------------------------------------------------------



(d)          Any Person entitled to indemnification under this Agreement shall
notify promptly the indemnifying party in writing of the commencement of any
action or proceeding with respect to which a claim for indemnification may be
made pursuant to this Section 2.9, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.9, except to the extent the
indemnifying party is materially and actually prejudiced thereby and shall not
relieve the indemnifying party from any liability which it may have to any
indemnified party otherwise than under this Section 2. In case any action or
proceeding is brought against an indemnified party and such indemnified party
shall have notified the indemnifying party of the commencement thereof (as
required above), the indemnifying party shall be entitled to participate therein
and, unless in the reasonable opinion of outside counsel to the indemnified
party a conflict of interest between such indemnified and indemnifying parties
exists in respect of such Claim, to assume the defense thereof jointly with any
other indemnifying party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within twenty (20) days
after receiving notice from such indemnified party that the indemnified party
believes it has failed to do so; or (ii) if such indemnified party who is a
defendant in any action or proceeding which is also brought against the
indemnifying party reasonably shall have concluded that there may be one or more
legal or equitable defenses available to such indemnified party which are not
available to the indemnifying party or which may conflict with or be different
from those available to another indemnified party with respect to such Claim; or
(iii) if representation of both parties by the same counsel is otherwise
inappropriate under applicable standards of professional conduct, then, in any
such case, the indemnified party shall have the right to assume or continue its
own defense as set forth above (but with no more than one firm of counsel for
all indemnified parties in each jurisdiction, except to the extent any
indemnified party or parties reasonably shall have made a conclusion described
in clause (ii) or (iii) above) and the indemnifying party shall be liable for
any expenses therefor. No indemnifying party shall be liable for any settlement
of any proceeding effected without its written consent (which consent shall not
be unreasonably withheld or delayed), but if settled with such consent or if
there be a final judgment for the plaintiff, such indemnifying party agrees to
indemnify each indemnified party from and against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault or
culpability, by or on behalf of any indemnified party.


(e)          If for any reason the foregoing indemnity is unavailable,
unenforceable or is insufficient to hold harmless an indemnified party under
Sections 2.9(a), (b) or (c), then each applicable indemnifying party shall
contribute to the amount paid or payable to such indemnified party as a result
of any Claim in such proportion as is appropriate to reflect the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to such Claim. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. If, however, the allocation provided in the second preceding sentence
is not permitted by applicable law, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The parties hereto agree
that it would not be just and equitable if any contribution pursuant to this
Section 2.9(e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.9(e). The amount paid
or payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything in this Section 2.9(e) to
the contrary, no indemnifying party (other than the Company) shall be required
pursuant to this Section 2.9(e) to contribute any amount greater than the amount
of the net proceeds received by such indemnifying party from the sale of
Registrable Securities pursuant to the registration statement giving rise to
such Claim, less the amount of any indemnification payment made by such
indemnifying party pursuant to Sections 2.9(b) and (c). In addition, no Holder
of Registrable Securities or any Affiliate thereof shall be required to pay any
amount under this Section 2.9(e) unless such Person or entity would have been
required to pay an amount pursuant to Section 2.9(b) if it had been applicable
in accordance with its terms.
 
27

--------------------------------------------------------------------------------



(f)          The indemnity and contribution agreements contained herein shall be
in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.


(g)          The indemnification and contribution required by this Section 2.9
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.


2.10.          Limitations on Registration of Other Securities; Representation. 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of the SPC Investors (not to be unreasonably withheld or
delayed), enter into any agreement with any holder or prospective holder of any
securities of the Company giving such holder or prospective holder any
registration rights the terms of which are (i) more favorable taken as a whole
than the registration rights granted to the Holders hereunder or (ii) on parity
with the registration rights granted to the Holders hereunder. 
 
28

--------------------------------------------------------------------------------



2.11.          No Inconsistent Agreements.  The Company shall not hereafter
enter into any agreement with respect to its securities that is inconsistent in
any material respects with the rights granted to the Holders in this Agreement.
 
2.12.          Partner Distributions.  Notwithstanding anything contained herein
to the contrary, the Company shall, at the request of any Holder (including to
effect a Partner Distribution) pursuant to Section 2.1 or Section 2.2, file any
prospectus supplement or post-effective amendments, or include in the initial
registration statement any disclosure or language, or include in any prospectus
supplement or post-effective amendment any disclosure or language, and otherwise
take any action, deemed necessary or advisable by such Holder or its counsel
(including to effect such Partner Distribution).
 
2.13.          Limitations on Registration Rights.  Notwithstanding anything
herein to the contrary, (i) Cantor Fitzgerald Co. may not exercise its rights
under Section 2.1 and 2.2 hereunder after five years and two years,
respectively, following the effective date of the registration statement
relating to the Company’s initial public offering, and (ii) Cantor Fitzgerald
Co. may not exercise its rights under Section 2.1 more than one time.
 
Section 3.  Underwritten Offerings.


3.1.          Requested Underwritten Offerings.  If requested by the
underwriters for any underwritten offering pursuant to a registration requested
under Section 2.1, the Company shall enter into a customary underwriting
agreement with the underwriters. Such underwriting agreement shall (i) be
satisfactory in form and substance to the Initiating Holders and the Majority
Participating Holders, (ii) contain terms not inconsistent with the provisions
of this Agreement and (iii) contain such representations and warranties by, and
such other agreements on the part of, the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities and
contribution agreements on substantially the same terms as those contained
herein or as otherwise customary for the lead underwriter. Every Participating
Holder shall be a party to such underwriting agreement. Each Participating
Holder shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than customary
representations of a selling shareholder, including representations, warranties
or agreements regarding its ownership of and title to the Registrable
Securities, any written information specifically provided by such Participating
Holder for inclusion in the registration statement and its intended method of
distribution; and any liability of such Participating Holder to any underwriter
or other Person under such underwriting agreement for indemnity, contribution or
otherwise shall in no case be greater than the amount of the net proceeds
received by such Participating Holder upon the sale of Registrable Securities
pursuant to such registration statement and in no event shall relate to anything
other than information about such Holder specifically provided by such Holder
for use in the registration statement and prospectus.
 
3.2.          Piggyback Underwritten Offerings.  In the case of a registration
pursuant to Section 2.2, if the Company shall have determined to enter into an
underwriting agreement in connection therewith, all of the Participating
Holders’ Registrable Securities to be included in such registration shall be
subject to such underwriting agreement. Each such Participating Holder shall not
be required to make any representations or warranties to or agreements with the
Company or the underwriters other than customary representations of a selling
shareholder, including representations, warranties or agreements regarding its
ownership of and title to the Registrable Securities, any written information
specifically provided by such Participating Holder for inclusion in the
registration statement and its intended method of distribution; and any
liability of such Participating Holder to any underwriter or other Person under
such underwriting agreement shall in no case be greater than the amount of the
net proceeds received by such Participating Holder upon the sale of Registrable
Securities pursuant to such registration statement and in no event shall relate
to anything other than information about such Holder specifically provided by
such Holder for use in the registration statement and prospectus. 
 
29

--------------------------------------------------------------------------------



Section 4.              General.


4.1.          Adjustments Affecting Registrable Securities.  The provisions of
this Agreement shall apply, to the full extent set forth herein with respect to
the Registrable Securities, to any and all shares of capital stock of the
Company, any successor or assign of the Company (whether by merger, share
exchange, consolidation, sale of assets or otherwise) or any Subsidiary or
parent company of the Company which may be issued in respect of, in exchange for
or in substitution of, Registrable Securities and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.
 
4.2.          Rule 144 and Rule 144A.  If the Company shall have filed a
registration statement pursuant to the requirements of Section 12 of the
Exchange Act or a registration statement pursuant to the requirements of the
Securities Act in respect of the Common Stock or Common Stock Equivalents, the
Company covenants that (i) so long as it remains subject to the reporting
provisions of the Exchange Act, it will timely file the reports required to be
filed by it under the Securities Act or the Exchange Act (including, but not
limited to, the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1)(i) of Rule 144 under the Securities Act, as such Rule
may be amended (“Rule 144”)) or, if the Company is not required to file such
reports, it will, upon the request of any Holder, make publicly available other
information so long as necessary to permit sales by such Holder under Rule 144,
Rule 144A under the Securities Act, as such Rule may be amended (“Rule 144A”),
or any similar rules or regulations hereafter adopted by the SEC, and (ii) it
will take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (A) Rule 144, (B) Rule 144A, (C) Regulation S
under the Securities Act or (D) any similar rule or regulation hereafter adopted
by the SEC. Upon the request of any Holder of Registrable Securities, the
Company will promptly deliver to such Holder a written statement as to whether
it has complied with such requirements.
 
4.3.          Nominees for Beneficial Owners.  If Registrable Securities are
held by a nominee for the beneficial owner thereof, the beneficial owner thereof
may, at its option, be treated as the Holder of such Registrable Securities for
purposes of any request or other action by any Holder or Holders of Registrable
Securities pursuant to this Agreement (or any determination of any number or
percentage of shares constituting Registrable Securities held by any Holder or
Holders of Registrable Securities contemplated by this Agreement); provided,
however, that the Company shall have received evidence reasonably satisfactory
to it of such beneficial ownership. 
 
30

--------------------------------------------------------------------------------



4.4.          Amendments and Waivers.  Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Company or any Holder unless such modification, amendment
or waiver is approved in writing by the Company and the Holders holding a
majority of the Registrable Securities then held by all Holders; provided that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a Holder of Registrable
Securities, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected. No waiver of
any of the provisions of this Agreement shall be deemed to or shall constitute a
waiver of any other provision hereof (whether or not similar). No failure or
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof or of any other or future exercise
of any such right, power or privilege.
 
4.5.          Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (i) if personally
delivered, on the date of delivery, (ii) if delivered by express courier service
of national standing (with charges prepaid), on the Business Day following the
date of delivery to such courier service, (iii) if deposited in the United
States mail, first‑class postage prepaid, on the fifth (5th) Business Day
following the date of such deposit, (iv) if delivered by facsimile transmission,
upon confirmation of successful transmission, (x) on the date of such
transmission, if such transmission is completed at or prior to 5:00 p.m., local
time of the recipient party on a Business Day, and (y) on the next Business Day
following the date of transmission, if such transmission is completed after 5:00
p.m., local time of the recipient party, or is transmitted on a day that is not
a Business Day, or (v) if via e-mail communication, on the date of delivery. All
notices, demands and other communications hereunder shall be delivered as set
forth below and to any other recipient at the address indicated on Schedule 4.5
hereto and to any subsequent holder of Stock subject to this Agreement at such
address as indicated by the Company’s records, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
 
if to the Company, to:


c/o International Money Express, Inc.
9480 S. Dixie Hwy
Miami, FL 33156

Attention:
Robert Lisy

Phone:
(305) 671-8000

Email:
rlisy@intermexusa.com



if to the SPC Investors, to:


Stella Point Capital, LLC
444 Madison Avenue, Suite 302
New York, New York, 10022

Attention:
Robert Jahn

Phone:
(212) 235-0200

Email:
jahn@stellapoint.com

 
31

--------------------------------------------------------------------------------



with a copy (which shall not constitute notice) to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

Phone:
(212) 859-8000

Fax:
(212) 859-4000

Attention:
Steven Epstein

Email:
steven.epstein@friedfrank.com



if to the Additional Investors, the Founder Investors or the Intermex Investors,
to the address set forth opposite the name of such Additional Investor, Founder
Investor or the Intermex Investor on the signature pages hereto or such other
address indicated in the records of the Company.


4.6.          Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and the respective successors, permitted assigns, heirs
and personal representatives of the parties hereto, whether so expressed or not.
This Agreement may not be assigned by the Company without the prior written
consent of the SPC Investors, Founder Investors and the Intermex Investors. No
Holder shall have the right to assign all or part of its or his rights and
obligations under this Agreement to any Person, unless (i) such transferee duly
executes and delivers to the Company a Joinder Agreement and (ii) with respect
to Holders that are also party to the Shareholders Agreement, such assignment is
made in connection with the transfer of Registrable Securities to a Permitted
Transferee (as defined in the Shareholders Agreement) in accordance with and
made in compliance with the Shareholders Agreement. Upon any such assignment,
such assignee shall have and be able to exercise and enforce all rights of the
assigning Holder which are assigned to it and, to the extent such rights are
assigned, any reference to the assigning Holder shall be treated as a reference
to the assignee. If any Holder shall acquire additional Registrable Securities,
such Registrable Securities shall be subject to all of the terms, and entitled
to all the benefits, of this Agreement. Additional Persons may become parties to
this Agreement as “Minority Investors” with the consent of the Company and the
SPC Investors (not to be unreasonably withheld or delayed), by executing and
delivering to the Company the Joinder Agreement.
 
4.7.          Termination.
 
(a)          The obligations of the Company and a Holder under this Agreement,
in each case solely with respect to such Holder, will terminate upon the earlier
of:


(i)          the date on which such Holder no longer holds any Registrable
Securities; or


(ii)          the later of (A) the date on which such Holder no longer
beneficially owns at least 1% of the then outstanding Common Stock or Common
Stock Equivalents, and such Holder (notwithstanding any beneficial ownership of
Common Stock or Common Stock Equivalents by such Holder) is not an Affiliate of
the Company and (B) the date on which such the Holder is eligible to sell its
Registrable Securities pursuant to Rule 144.
 
32

--------------------------------------------------------------------------------



(b)          This Agreement shall terminate on the date that is seven (7) years
from date hereof.


(c)          Notwithstanding clauses (a) and (b) above, Section 2.5, Section
2.9, Section 4.9 and Section 4.13 shall survive termination of this Agreement.


4.8.          Entire Agreement.  This Agreement and the other documents referred
to herein or delivered pursuant hereto which form part hereof constitute the
entire agreement and understanding between the parties hereto and supersedes all
prior agreements and understandings relating to the subject matter hereof.
 
4.9.          Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.


(a)          This Agreement will be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to the principles
of conflict of laws thereof.


(b)          Any suit, action or proceeding seeking to enforce any provision of,
or based on any matter arising out of or in connection with, this Agreement may
be brought against any of the parties in the United States District Court for
the District of Delaware or any Delaware state court located in Wilmington,
Delaware, and each of the parties hereby consents to the exclusive jurisdiction
of such court (and of the appropriate appellate courts) in any such suit, action
or proceeding and waives any objection to venue laid therein. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.


4.10.          Interpretation; Construction.


(a)          The table of contents and headings in this Agreement are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
Where a reference in this Agreement is made to a Section, such reference shall
be to a Section of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”


(b)          The parties have participated jointly in negotiating and drafting
this Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.


4.11.          Counterparts. This Agreement may be executed and delivered in any
number of separate counterparts (including by facsimile or electronic mail),
each of which shall be an original, but all of which together shall constitute
one and the same agreement. 
 
33

--------------------------------------------------------------------------------



4.12.          Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
 
4.13.          Specific Enforcement.  It is agreed and understood that monetary
damages would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entitled at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof. Each party
further agrees that no party shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtain any
remedy referred to in this Section 4.13, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.
 
4.14.          Further Assurances.  Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
 
4.15.          Confidentiality.  Each Holder agrees that any non-public
information which they may receive relating to the Company and its Subsidiaries
(the “Confidential Information”) will be held strictly confidential and will not
be disclosed by it to any Person without the express written permission of the
Company; provided, however, that the Confidential Information may be disclosed
(i) in the event of any compulsory legal process or compliance with any
applicable law, subpoena or other legal process, as required by an
administrative requirement, order, decree or the rules of any relevant stock
exchange or in connection with any filings that the Holder may be required to
make with any regulatory authority; provided, however, that in the event of
compulsory legal process, unless prohibited by applicable law or that process,
each Holder agrees (A) to give the SPC Investors and the Company prompt notice
thereof and to cooperate with the Company and the SPC Investors in securing a
protective order in the event of compulsory disclosure and (B) that any
disclosure made pursuant to public filings will be subject to the prior
reasonable review of the Company and the SPC Investors, (ii) to any foreign or
domestic governmental or quasi-governmental regulatory authority, including any
stock exchange or other self-regulatory organization having jurisdiction over
such party, (iii) to each Holder’s or its Affiliate’s, officers, directors,
employees, partners, accountants, lawyers and other professional advisors for
use relating solely to management of the investment or administrative purposes
with respect to such Holder and (iv) to a proposed transferee of securities of
the Company held by a Holder; provided, however, that the Holder informs the
proposed transferee of the confidential nature of the information and the
proposed transferee agrees in writing to comply with the restrictions in this
Section 4.15 and delivers a copy of such writing to the Company. 
 
34

--------------------------------------------------------------------------------



4.16.          Opt-Out Requests.  Each Holder shall have the right, at any time
and from time to time (including after receiving information regarding any
potential public offering), to elect to not receive any notice that the Company
or any other Holders otherwise are required to deliver pursuant to this
Agreement by delivering to the Company a written statement signed by such Holder
that it does not want to receive any notices hereunder (an “Opt-Out Request”);
in which case and notwithstanding anything to the contrary in this Agreement the
Company and other Holders shall not be required to, and shall not, deliver any
notice or other information required to be provided to Holders hereunder to the
extent that the Company or such other Holders reasonably expect would result in
a Holder acquiring material non-public information within the meaning of
Regulation FD promulgated under the Exchange Act. An Opt-Out Request may state a
date on which it expires or, if no such date is specified, shall remain in
effect indefinitely. A Holder who previously has given the Company an Opt-Out
Request may revoke such request at any time, and there shall be no limit on the
ability of a Holder to issue and revoke subsequent Opt-Out Requests; provided
that each Holder shall use commercially reasonable efforts to minimize the
administrative burden on the Company arising in connection with any such Opt-Out
Requests.
 
4.17.          Founders Registration Rights Agreement.  The Founder Investors
hereby agree that upon execution of this Agreement by such Founder Investors,
the Founders Registration Rights Agreement shall be automatically terminated and
superseded in its entirety by this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
35

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.



 
THE COMPANY:
         
INTERNATIONAL MONEY EXPRESS, INC.
         
By:
/s/ Robert Lisy
     
Name: Robert Lisy
     
Title: Chief Executive Officer
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
SPC INVESTORS
         
SPC INTERMEX, LP
         
By: SPC Intermex GP, LLC, its general partner
         
By: Stella Point Capital, LLC, its managing member
         
By:
/s/ Adam Godfrey
     
Name: Adam Godfrey
     
Title: Authorized Signatory
           
By:
/s/ Justin Wender
     
Name: Justin Wender
     
Title: Authorized Signatory
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
ADDITIONAL INVESTOR
       
/s/ Kurt Holstein
   
Kurt Holstein
   
Address:
         
Attention:
   
Fax:
   
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
INTERMEX INVESTORS
         
C.A.R. HOLDINGS, LLC
         
By:
/s/ Cesar Rincon
     
Name: Cesar Rincon
     
Title: Manager
     
Address: 15315 SW 39th St., Davie, FL 33331
           
Attention:
     
Fax:
     
Email:
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
LATIN AMERICAN INVESTMENT HOLDINGS, INC.
         
By:
/s/ John Rincon
     
Name: John Rincon
     
Title: President
     
Address: 1200 Brickell Ave., Suite 860, Miami, FL 33131
           
Attention:
     
Fax:
     
Email:
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
RINCON CAPITAL PARTNERS, LLC
         
By:
/s/ Cesar Rincon
     
Name: Cesar Rincon
     
Title: Partner
     
Address: 1200 Brickell Ave., Suite 860, Miami, FL 33131
           
Attention:
     
Fax:
     
Email:
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
HAWK TIME ENTERPRISES LLC
       
/s/ Robert Lisy
   
Name: Robert Lisy
   
Title: Manager
   
Address:
         
Attention:
   
Fax:
   
Email:
         
ROBERT LISY FAMILY REVOCABLE LIVING TRUST, ROBERT W. LISY, TRUSTEE
       
/s/ Robert Lisy
   
Name: Robert Lisy
   
Title: Trustee
   
Address:
         
Attention:
   
Fax:
   
Email:
         
/s/ Robert Lisy
   
Robert Lisy
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ Darrell Ebbert
   
Darrell Ebbert
   
Address:
         
Attention:
   
Fax:
   
Email:
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ Jose Perez-Villarreal
   
Jose Perez-Villarreal
   
Address: 7200 SW 130th St., Pinecrest, FL 33156
       
Attention: Jose Perez-Villarreal
   
Fax:
   
Email: jperez@intermexusa.com
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ Eduardo Azcarate
   
Eduardo Azcarate
   
Address:
         
Attention:
   
Fax:
   
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ William Velez
   
William Velez
   
Address: 4581 Weston Rd, #174, Weston, FL 33331
       
Attention:
   
Fax:
   
Email: wvelez@intermexusa.com
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ Randy Nilsen
   
Randy Nilsen
   
Address: 8111 SW 178th St., Palmetto Bay, FL 33157
       
Attention:
   
Fax:
   
Email: rnilsen@intermexusa.com
 



 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
FOUNDER INVESTORS:
         
SWARTHMORE TRUST OF 2016
         
By:
/s/ Richard Maiocco
     
Name: Richard Maiocco
     
Title: Trustee
     
Address: 3200 Cougar Ridge, Springfield, IL 62711
           
Attention:
     
Fax:
     
Email:
           
HEPCO FAMILY TRUST
         
By:
/s/ Jonathan Cohen
     
Name: Jonathan Cohen
     
Title: Trustee
     
Address:
             
Attention:
     
Fax:
     
Email:
           
DGC FAMILY FINTECH TRUST
         
By:
/s/ Daniel G. Cohen
     
Name: Daniel G. Cohen
     
Title: Trustee
     
Address:
             
Attention:
     
Fax:
     
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
CANTOR FITZGERALD CO.
         
By:
/s/ Sage Kelly
     
Name: Sage Kelly
     
Title: Managing Director
     
Address:
             
Attention:
     
Fax:
     
Email:
           
FINTECH INVESTOR HOLDINGS II, LLC
         
By:
/s/ Daniel G. Cohen
     
Name: Daniel G. Cohen
     
Title: Manager
     
Address:
             
Attention:
     
Fax:
     
Email:
 




 
/s/ Betsy Z. Cohen
   
Betsy Z. Cohen
   
Address:
         
Attention:
   
Fax:
   
Email:
         
/s/ Daniel G. Cohen
   
Daniel G. Cohen
   
Address:
         
Attention:
   
Fax:
   
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
/s/ James J. McEntee, III
   
James J. McEntee, III
   
Address:
         
Attention:
   
Fax:
   
Email:
         
/s/ Shami Patel
   
Shami Patel
   
Address:
         
Attention:
   
Fax:
   
Email:
         
/s/ Jeremy Kuiper
   
Jeremy Kuiper
   
Address:
         
Attention:
   
Fax:
   
Email:
         
/s/ Solomon Cohen
   
Solomon Cohen
   
Address:
         
Attention:
   
Fax:
   
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
COHEN SPONSOR INTERESTS II, LLC
         
By:
/s/ Daniel G. Cohen
     
Name: Daniel G. Cohen
     
Title: Managing Member
     
Address:
             
Attention:
     
Fax:
     
Email:
           
COHEN AND COMPANY LLC
         
By:
/s/ Joseph W. Pooler Jr.
     
Name: Joseph W. Pooler Jr.
     
Title: Executive Vice President, Chief Financial Officer and Treasurer
   
Address: 2929 Arch St., Suite 1703, Philadelphia, PA 19104
           
Attention: Joseph Pooler
     
Fax: 215-701-8280
     
Email: jpooler@cohenandcompany.com
 




 
/s/ Plamen Mitrikov
   
Plamen Mitrikov
   
Address:
         
Attention:
   
Fax:
   
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
SUMMIT PARTNERS CONCENTRATED GROWTH L/S MASTER FUND, L.P.
         
By: Summit Partners Alydar GP, L.P., its General Partner
         
By: Summit Partners Alydar GP, LLC, its General Partner
         
By: Summit Partners, L.P., its Managing Member
         
By: Summit Master Company, LLC, its General Partner
         
By:
/s/ Robin W. Devereux
     
Name: Robin W. Devereux
     
Title: Member
     
Address:
     
Attention:
     
Fax:
     
Email:
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
AG OFCON LTD
         
By:
/s/ D. Forest Wolfe
     
Name: D. Forest Wolfe
     
Title: Authorized Signatory
           
AG TCDRS, LP
         
By:
/s/ D. Forest Wolfe
     
Name: D. Forest Wolfe
     
Title: Authorized Signatory
           
AG CATALOOCHEE, LP
         
By:
/s/ D. Forest Wolfe
     
Name: D. Forest Wolfe
     
Title: Authorized Signatory
           
AG ONCON, LLC
         
By:
/s/ D. Forest Wolfe
     
Name: D. Forest Wolfe
     
Title: Authorized Signatory
           
AG MORTGAGE VALUE PARTNERS MASTER FUND, L.P.
         
By:
/s/ D. Forest Wolfe
     
Name: D. Forest Wolfe
     
Title: Authorized Signatory
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
ISLET MASTER FUND, L.P.
         
By:
/s/ RP Coes III
     
Name: RP Coes III
     
Title: Chief Operating Officer
           
HIGHMARK LONG/SHORT EQUITY 4
         
By:
/s/ RP Coes III
     
Name: RP Coes III
     
Title: Authorized Signatory
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------




 
POLAR MULTI-STRATEGY MASTER FUND
         
By: Polar Asset Management Partners Inc., its investment advisor
         
By:
/s/ Greg Lemaich
     
Name: Greg Lemaich
     
Title: General Counsel
           
By:
/s/ Jennifer Schwartz
     
Name: Jennifer Schwartz
     
Title: Vice President, Legal & Compliance
           
CROWN MANAGED ACCOUNTS SPC acting for and on behalf of Crown/Polar Segregated
Portfolio
         
By: Polar Asset Management Partners Inc., its investment advisor
         
By:
/s/ Greg Lemaich
     
Name: Greg Lemaich
     
Title: General Counsel
           
By:
/s/ Jennifer Schwartz
     
Name: Jennifer Schwartz
     
Title: Vice President, Legal & Compliance
 

 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------



Intermex Holders


C.A.R. Holdings, LLC
Latin American Investment Holdings, Inc.
Rincon Capital Partners, LLC
Robert Lisy
Hawk Time Enterprises LLC
Robert Lisy Family Revocable Living Trust, Robert W. Lisy, Trustee
Darrell Ebbert
Jose Perez-Villarreal
Eduardo Azcarate
William Velez
Randy Nilsen
 

--------------------------------------------------------------------------------



Exhibit A




JOINDER AGREEMENT


This Joinder Agreement (this “Joinder Agreement”) is made as of [_____], by [and
among [_____] (the “Transferring Holder”) and] [_____] (the “New Holder”), in
accordance with that certain Registration Rights Agreement, dated as of July 26,
2018 (as amended from time to time, the “Agreement”), by and among International
Money Express, Inc. (the “Corporation”) and the other Holders party thereto.


WHEREAS, the Agreement requires the New Holder to become a party to the
Agreement by executing this Joinder Agreement, and upon the New Holder signing
this Joinder Agreement, the Agreement will be deemed to be amended to include
the New Holder as a [(x) SPC Investor, (y) Minority Investor or (z) Additional
Investor] thereunder;


NOW, THEREFORE, in consideration of the foregoing, and of the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:


Section 1.          Party to the Agreement. By execution of this Joinder
Agreement, as of the date hereof the New Holder is hereby made a party to the
Agreement as a [(x) SPC Investor, (y) Minority Investor or (z) Additional
Investor]. The New Holder hereby agrees to become a party to the Agreement and
to be bound by, and subject to, all of the representations, covenants, terms and
conditions of the Agreement [that are applicable to, and assignable under the
Agreement by, the Transferring Holder,] in the same manner as if the New Holder
were an original signatory to the Agreement. Execution and delivery of this
Joinder Agreement by the New Holder shall also constitute execution and delivery
by the New Holder of the Agreement, without further action of any party.


Section 2.          Defined Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement unless otherwise noted.


Section 3.          Representations and Warranties of the New Holder.


3.1.          Authorization. The New Holder has all requisite power and
authority and has taken all action necessary in order to duly and validly
approve the New Holder’s execution and delivery of, and performance of its
obligations under, this Joinder Agreement. This Joinder Agreement has been duly
executed and delivered by the New Holder and constitutes a legal, valid and
binding agreement of the New Holder, enforceable against the New Holder in
accordance with its terms.


3.2.          No Conflict. The New Holder is not under any obligation or
restriction, nor shall it assume any such obligation or restriction, that does
or would materially interfere or conflict with the performance of its
obligations under this Joinder Agreement.
 

--------------------------------------------------------------------------------



Section 4.          Further Assurances. The parties agree to execute and deliver
any further instruments or perform any acts which are or may become necessary to
effectuate the purposes of this Joinder Agreement.


Section 5.          Governing Law. This Joinder Agreement will be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.


Section 6.          Counterparts. This Joinder Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same amendatory instrument.


Section 7.          Entire Agreement. This Joinder Agreement and the Agreement
contain the entire understanding, whether oral or written, of the parties hereto
with respect to the matters covered hereby. Any amendment or change in this
Joinder Agreement shall not be valid unless made in writing and signed by each
of the parties hereto.


[Signature pages follow]


Exhibit A
 

--------------------------------------------------------------------------------



Exhibit A


IN WITNESS WHEREOF, intending to be legally bound hereby, the undersigned
parties have executed this Joinder Agreement as of the date first above written.



 
[TRANSFERRING HOLDER
     
[_____]
     
By:___________________________
 
Name:
 
Title:]
     
NEW HOLDER
     
[_____]
     
By:___________________________
 
Name:
 
Title:
     
Notice Address: [_____]
 
[_____]
 
[_____]
 
Attn: [_____]
 
Facsimile: [_____]



Accepted and Agreed to as of
the date first written above:


CORPORATION


INTERNATIONAL MONEY EXPRESS, INC.


By:
__________________________
   
Name:
   
Title:
 


 
Exhibit A
 

--------------------------------------------------------------------------------


